Citation Nr: 0123122	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
fifth finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran has reported that he served on active duty from 
July 1969 to August 1991 and that he had subsequent service 
with the Georgia National Guard.  Service has been verified 
from November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a compensable rating for his service-connected 
right fifth finger injury.  The veteran perfected an appeal 
of that decision.


FINDING OF FACT

The veteran's service-connected residuals of a right fifth 
finger injury are manifested primarily by pain, 
noncompensable limitation of motion, and a poor hand grip 
analogous to a muscle injury of the intrinsic muscles of the 
right hand.


CONCLUSION OF LAW

The veteran is entitled to a 10 percent rating for his 
service-connected right fifth finger injury.  38 U.S.C.A. 
§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.73, Diagnostic Code 5399-5309 (2000).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001); 66 Fed. Reg. 45, 620 et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  The provisions of 
the VCAA are applicable to the issue currently on appeal.  
The Board is satisfied that all relevant evidence has been 
properly developed.  VA treatment records have been 
associated with the claims folder, and the veteran has 
undergone several VA examinations to assess the severity of 
his service-connected disorder.  Regardless, there can be no 
risk of prejudice to the veteran as regards the claim on 
appeal because the Board is granting the full benefit sought 
as regards that claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board is granting an increased 
rating, to 10 percent, for the service-connected disorder, 
and the veteran testified during his February 1999 hearing 
that he would be satisfied with a 10 percent evaluation.  See 
Hearing transcript at 13.

The veteran seeks a compensable rating for his service-
connected right fifth finger injury.  The Board has reviewed 
all the evidence of record.  Military treatment records show 
that the veteran injured his finger in 1982 when he cut it on 
glass.  Several days later, he fell on his hand.  In July 
1982 he underwent tendolysis of the distal interphalangeal 
(DIP) joint of the right little finger.  The surgical report 
noted that he had sustained a laceration to the flexor 
digitorum profundus tendon that was so severe that it could 
not be surgically repaired.  He was awarded service 
connection and assigned a noncompensable rating in July 1994.  
That rating has been confirmed and continued until the 
present time, with a period where he was awarded a temporary 
total rating for convalescence following another tendolysis 
of the right little finger in November 1995.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran filed his current claim in February 1998.  
Medical evidence before the Board includes a VA examination 
from April 1998.  This examination indicates that the veteran 
complained of an inability to bend and extend his right 
little finger.  He indicated that he had pain upon grasping 
objects and upon driving.  The examiner found that the 
veteran could only approximate his right little finger to 
within 1/4" of the transverse fold of his palm.  He was not 
able to grasp objects with his right little finger and thumb.  
He also reported that he could only print, but not write, 
with his right hand which caused him to lose his job as a 
drafter in 1986.  Subsequently, he was employed in a factory 
in production, but he indicated that he lost that job in 1997 
because he could not work with his right hand.  He was 
unemployed at the time of the examination.  

Extension of his proximal interphalangeal (PIP) joint was -10 
degrees with flexion to 40 degrees, and extension of his DIP 
joint was -20 degrees with flexion to 40 degrees.  The 
examiner concluded that he could not grasp objects and that 
he could not drive for long periods.  The examiner's 
diagnosis was an old fracture base of the proximal phalanx of 
the right fifth digit, with flexion deformity of the DIP 
joint of the right fifth digit.

The veteran was a resident of the Tuskegee VA domiciliary 
from January to May 1998.  During that time, he received 
occupational therapy for his finger and he wore a flexion 
splint several hours a day.  By May 1998 the veteran was 
employed full time in Montgomery.  VA treatment records from 
September 1998 show the veteran with flexion of the 
metacarpophalangeal (MCP) joint to 95 degrees with 0 degrees 
extension, flexion of the PIP joint to 55 degrees with -10 
degrees extension, and no active flexion or extension of the 
DIP joint.  The veteran had a resting position of 40 degrees 
of flexion with passive range of motion to 60 degrees of 
flexion.  X-rays noted an old nonunion fracture of the distal 
phalanx of the right little finger with dorsal deviation of 
the distal part.  Surgery was not recommended.

The veteran appeared at a hearing before RO personnel in 
February 1999.  He testified regarding the history of the 
injury to his right fifth finger.  He indicated that he had 
experienced an inability to make a fist, an inability to grab 
objects using his right fifth finger, limited strength and 
limitation of motion in the finger, and pain, numbness, and 
cramping in the finger.  He also indicated that he was 
currently employed.

X-rays from May 1999 showed mild soft tissue swelling at the 
tip of the right little finger with a bowing deformity of the 
terminal phalanx without cortical disruption.  The veteran 
was noted as being clinically tender in the area, possibly 
representing an incomplete fracture.  VA treatment records 
from December 1999 through January 2000 show the veteran 
complaining of pain in his right hand and requesting surgery 
on the hand.

The veteran was given another VA examination in August 2000.  
He indicated that he had experienced pain in his right fifth 
finger since having surgery performed in November 1995.  He 
rated the pain as an "8" on a scale of 1-10, and indicated 
that his pain was present mostly in the morning and was 
alleviated later in the day with hand exercises and 
repetitive flexion.  He stated that he had difficulty with 
mobility and flexion.  He indicated that he was a car 
salesman.  He also stated that pain and decreased mobility of 
his finger interfered with his movements and with his 
handling of objects.  The veteran was noted to have two scars 
on the medial aspect of his palm.  At rest he was noted to 
have contractures of the right digit.  Flexion of the MCP 
joint was 30 degrees, flexion of the PIP joint was 112 
degrees, and flexion of the DIP joint was 150 degrees.  When 
asked passively to make a fist, the veteran had limited 
flexion of the little finger, and on active flexion he was 
able to almost touch the hypothenar portion of his palm.  
There was no tenderness upon palpation of the joint, and no 
swelling was detected.  The rest of the veteran's right hand 
and joints had full range of motion.  No bone or joint 
abnormality was noted in the right hand.  The examiner's 
diagnosis was flexion contracture of the right digit 
involving mostly the DIP joint and to a lesser extent the MCP 
joint.  The examiner indicated that this was causing a mild 
degree of functional impairment secondary to pain.

VA treatment records from September 2000 to November 2000 
show the veteran reporting to occupational therapy for 
assessment.  He was able to obtain a 5 degree increase in the 
flexion of the MCP joint of his right fifth finger, and a 2 
degree increase in the flexion of the PIP joint of the 
finger.  It was determined that the veteran had reached his 
maximum potential with occupational therapy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4.

The veteran is currently rated under Diagnostic Code 5299-
5227 as analogous to ankylosis of the little finger.  
38 C.F.R. § 4.20 (2000).  Diagnostic codes potentially 
applicable to the veteran's right fifth finger include 
Diagnostic Code 5156, governing amputation of the little 
finger, and Diagnostic Code 5227, governing ankylosis of any 
finger other than the thumb, index, and middle fingers.  
However, the evidence does not establish that the veteran has 
had any amputation of his right little finger, and the 
Diagnostic Code governing ankylosis of the little finger does 
not provide for a compensable rating.  

Extremely unfavorable ankylosis is to be rated as an 
amputation under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2000).  However, the 
Board finds that the evidence set forth above is insufficient 
to support a finding that the veteran has extremely 
unfavorable ankylosis in his right little finger, given that 
the veteran is able to move his right little finger to within 
1/4" of the median transverse fold of his palm.  The rating 
will be for favorable ankylosis when motion is possible to 
within 2 inches of the median transverse fold of the palm.  
Note 3 following 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2000).  Therefore, the Board finds that a compensable rating 
is not warranted for the veteran's right little finger under 
Diagnostic Codes 5156 or 5227.

The Board has also considered the application of Diagnostic 
Code 7804 for superficial scars which are tender and painful 
on objective demonstration.  The application of this 
Diagnostic Code was raised by the veteran's representative 
during his hearing.  A 10 percent rating is warranted for 
such painful scars, even when the scar is located "on tip of 
finger or toe, and the rating may exceed the amputation value 
for the limited movement."  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).  However, a compensable rating under this 
Diagnostic Code is not warranted as no tenderness was noted 
on palpation of the finger during the most recent VA 
examination in August 2000.  No other evidence shows that the 
scars on the veteran's right hand were painful to touch.

Lastly, the Board has considered the application of 
Diagnostic Code 5309 which concerns the intrinsic muscles of 
the hand (Muscle Group IX).  The evidence indicates that the 
veteran had a laceration to the flexor digitorum profundus 
tendon that was so severe that it could not be surgically 
repaired and that the injury causes pain, difficulty 
grasping, difficulty driving for long periods, difficulty in 
making a fist, and limitation of motion of the right little 
finger with a bowing deformity of the terminal phalanx.  The 
evidence shows that the veteran is right-handed.

A disability evaluation under Diagnostic Code 5309 is rated 
as for limitation of motion; however, a minimum 10 percent 
evaluation is warranted for Muscle Group IX.  See Note 
following 38 C.F.R. § 4.73, Diagnostic Code 5309 (2000).  

The veteran's testimony and statements indicate that he has 
pain of the right hand and difficulty making a fist, writing, 
and driving.  This evidence is corroborated by the medical 
evidence that shows he has noncompensable limitation of 
motion of the right little finger, pain in the right little 
finger, and difficulty with right hand grip.  The overall 
evidence indicates that the residuals of the injury to the 
right fifth finger are manifested by these symptoms and 
warrant a 10 percent rating based on impairment analogous to 
the minimum 10 percent rating warranted for muscle injury of 
the intrinsic muscles of the hand under Diagnostic Code 5309 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complained of pain over a number of years and has 
been diagnosed with a mild degree of functional impairment 
secondary to his pain.  

The evidence does not show manifestations of the right hand 
injury that produces more severe impairment analogous to a 
muscle injury of the right hand which would warrant an 
evaluation in excess of 10 percent.  This is so because his 
limitation of motion of the right little finger does not 
warrant a rating in excess of 10 percent.

Given this evidence, along with consideration of the 
reasonable doubt rule set forth in 38 C.F.R. § 3.102, the 
Board finds that the veteran is entitled to a 10 percent 
disability rating for the service-connected right little 
finger disability.  38 C.F.R. §§ 4.40, 4.45, 4.73, Diagnostic 
Code 5399-5309 (2000).

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an increased rating, to 10 percent, for 
residuals of the veteran's service-connected right fifth 
finger injury, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	M. C. GRAHAM
	Acting Board Member, Board of Veterans' Appeals



 

